PER CURIAM.
R.R., a juvenile, was charged with and found guilty of solicitation for prostitution. We reverse.
A Daytona Beach part-time police employee was posing as a prostitute when she was approached by a vehicle containing two juveniles — one was the appellant who was sitting in the passenger seat. She admitted that she remembered only “vaguely” what was said by the occupants of the vehicle. She could not report “word for word” what was said because she had several encounters around the same time and they all “kind of run together.” Her testimony, vague at best, was simply insufficient to warrant a finding of guilt against R.R.
REVERSED and REMANDED.
COBB, GOSHORN and HARRIS, JJ., concur.